Citation Nr: 1701837	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  15-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD
L. N., Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service in the United States Army, including in the Republic of Vietnam, from March 1966 to March 1968.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge in November 2016.

VA processed this claim electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that he developed bilateral hearing loss secondary to in-service noise exposure.  Such exposure allegedly occurred at the rifle range, where he trained for two weeks without the benefit of hearing protection, while driving a two-ton diesel truck that had no muffler, which his military occupational specialty required, and when picking up freight at Qui Nhon Air Base, the location of loud 
C-130 cargos and transports.

A VA examiner provided an unfavorable opinion in this case, finding the hearing loss less likely due to the in-service noise exposure on the bases that such loss was not shown on separation from service and there is no scientific evidence establishing delayed onset hearing loss secondary to noise exposure.  Since then, however, Dr. S. Kujawa has published the results of studies indicating otherwise.  Another opinion considering these new studies is thus needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Transfer this case to an Ear, Nose and Throat specialist for an opinion on the etiology of the Veteran's bilateral hearing loss.  Ask him or her to do the following:

a.  Review the electronic records, particularly the Veteran's service treatment records, all results of audiometric testing, the August 2014 VA examiner's unfavorable opinion, and Dr. Kujawa's research, described in the following documents: 

i.  "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb. 15; 26(7): 2115-2123. 

ii.  Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11; 29(45):14077-85. 

iii.  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

iv.  Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol. 110, 577-586.

b.  Offer an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to his in-service noise exposure, described above.  

c.  Provide rationale for the opinion with references to the record.

2.  Review the opinion to ensure it complies with the previously noted instructions.  If it does not, return it to the examiner for correction.  

3.  Readjudicate.

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014) (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




